DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed on 12/06/2021 in which claim 5 was amended and claims 9-14 added. Claims 1-4 stood previously canceled, therefore claims 5-14 are pending for examination below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-10 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noda et al. [US 2017/0160346].
claim 5, Noda discloses a method for determining a charge value [capacity] for a system including a charging apparatus [3] and at least one rechargeable battery [1], the at least one rechargeable battery being connectable to the charging apparatus to receive and store electrical energy [see Fig. 1], the method comprising the following steps: detecting a first charge value of an electrical charge of the at least one rechargeable battery at a first time instant [S200 Fig. 3; par. 0112]; detecting a current value of an electric current flowing from the charging apparatus to the at least one rechargeable battery to charge the at least one rechargeable battery, between the first time instant and a second time instant [S220 Fig. 4; par. 0092]; determining a second charge value on the basis of the detected current value between the first time instant and the second time instant [S230 Fig. 4; par. 0093]; and adding the second charge value from the first charge value to determine a third charge value in the rechargeable battery at the second time instant [par. 0111-0112].

With respect to claim 6, Noda further discloses a charge measurer for detecting the first charge value of the electrical charge in the rechargeable battery [par. 0047,0059].
	
With respect to claim 7, Noda further discloses a current measurer for detecting the current value of the electric current in the charging apparatus flowing from the charging apparatus to the least one rechargeable battery to charge the at least one rechargeable battery, and a processor for determining the second charge value on the basis of the detected current value between the first time instant and the second time instant [par. 0065].

With respect to claim 8, Noda further discloses a system comprising at least one rechargeable battery and a charging apparatus for performing the method as recited in claim 5 [Fig. 1].

claim 9, Noda further discloses wherein the charging is for a rechargeable battery of a power tool [par. 0003, 0033].

With respect to claim 10, Noda further discloses wherein the first charge value is stored in a non-volatile memory [12 and/or 33; note that a controller and IC are equated as having memory, i.e. in which the instructions and data are stored].

With respect to claim 14, Noda further discloses wherein the third charge value is displayed on a display on the at least one rechargeable battery [par. 0003].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. [US 2017/0160346] as applied above, and further in view of Cheon [US 2019/0123393].
With respect to claim 11, Noda fails to disclose cell holders however, Cheon teaches wherein individual energy storage cells of the at least one rechargeable battery are mechanically and electrically connected to a controller via an upper and lower cell holder [Fig. 1; 50, 10, 100]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Noda such that the cells and controller are mechanically . 

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda et al. [US 2017/0160346] as applied above, and further in view of Eguchi [US 6,495,989].
With respect to claims 12 and 13, Noda fails to explicitly disclose the first time instant upon connection and integration as claimed. However, Eguchi teaches wherein the first charge value is detected at the first time instant after the at least one rechargeable battery is placed onto the charging apparatus and wherein a processor determines the second charge value as an integral of the electrical charge flowing between the first time instant and the second time instant [Fig. 1 SP2-SP7, SP13-SP14; col. 6 line 45 to col. 7 line 67].
Therefore, it would have been obvious to a person having ordinary skill in the art before the filing date of the instant invention to modify Noda to perform the integration calculation from the start of connection/charging through a second/third/completion of charging as taught by Eguchi for the benefit of providing a method of charge amount detection in which accuracy is improved my compensating a residual charge amount detected by the voltage method as stated by Eguchi. 

Response to Arguments
Applicant's arguments filed on 12/06/2021 have been fully considered but they are not persuasive. 
Applicant argues against Noda in claim 5, on page 5, that Noda does not disclose the claimed detection of a first charge value at a first time instant and detecting a current value between the first 
The Examiner respectfully disagrees with the Applicant’s assessment. Applicant’s claimed “first time instant” and a subsequent “second time instant” are not specifically defined by the claim and can be arbitrary times. So long as a first charge value is detected at some time that is construed as the first time instant. And then so long as a current value is detected after that first time then that time would implicitly have to be between the first time and some second time. It appears Applicant’s arguments are more toward a continuous detection of current constantly between and from a first time through a second time. However, only one detection need be performed to read on being “between”. Since S230 shows a detected current value being performed after charging has started and in which there is an element of time, delta t, used in the calculation then a second charge value is calculated on the basis of a detected current value between two time instants. 
Additionally Applicant’s argument also appears to correlate with new claim 13, as shown above the arguments would also not be persuasive in view of the new prior art reference to Eguchi being provided above since current integration is also specifically disclosed as claimed in claim 1. 
Therefore the rejection is proper, and thus maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859